USCA11 Case: 21-10653      Date Filed: 03/23/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10653
                   Non-Argument Calendar
                   ____________________

LETITIA E. KING-BRANCH,
                                              Plaintiff-Appellant,
versus
COBB COUNTY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
              D.C. Docket No. 1:19-cv-01905-JPB
                   ____________________
USCA11 Case: 21-10653        Date Filed: 03/23/2022     Page: 2 of 2




2                      Opinion of the Court                21-10653


Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
       Letitia King-Branch, an African-American female over the
age of forty proceeding pro se, appeals the district court’s grant of
summary judgment to Cobb County as to her claims of gender,
age, and race discrimination based on Cobb County’s decision not
to interview or hire her.
       First, King-Branch waived her right to challenge the rejec-
tion of one of her claims—failing to interview her due to her gen-
der—because she did not object to that recommendation after the
magistrate judge issued a report. See 11th Cir. R. 3-1 (explaining
that when a party that does not object to a magistrate judge’s re-
port, the party waives the right to challenge on appeal the district
court’s order). With respect to King-Branch’s remaining claims, for
the reasons stated in the magistrate judge’s thorough report and
recommendation—which was adopted by the district judge—sum-
mary judgment for Cobb County was appropriate. Accordingly,
we affirm.
      AFFIRMED.